Title: To George Washington from Nicholas Cooke, 25 January 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence January 25th 1776

I have consulted the General Committee upon the Subject of your Letter of the 16th instant. For many Years past the Inhabitants of this Colony, surrounded on the Land-Side by Connecticut and the Massachusetts-Bay, thinking themselves in a perfect State of Security, entirely neglected military Discipline, and disposed of their Arms so generally that, at the breaking out of the present War, the Colony was in a Manner disarmed. We have taken every Method in our Power by purchasing, by employing Manufacturers, and by Importation, to procure a sufficient Quantity, but are still so deficient that the same Arms which have been rated at 6 and 8 Dollars at Cambridge are readily

bought here at 10 and 12. Indeed we shall scarcely be able to find Arms for the Troops we have ordered to be raised for our immediate Defence. Besides which the peculiar Situation of the Colony requires that every Man in it should be furnished: And the Assembly have accordingly ordered that every Man should be furnished, by the 15th Day of April, next under severe Penalties. In these Circumstances I do not think your Excellency can depend upon any Supplies of Muskets from this Colony. I am with great Respect, Sir Your Excellency’s Most obedient humble Servant

Nichs Cooke

